*177Application for Rehearing.
PER CURIAM.
Inadvertently, defendant-appellant was taxed with “all costs of this suit”. The decree is amended to provide that defendant-appellant is only taxed with costs of this appeal, all other costs of these proceedings up to and including the sale, sheriff’s deed, and costs of the Clerk of Court in distribution of the funds are to be taxed to the mass and paid prior to the division of the proceeds of said sale.
The decree is amended as aforesaid and rehearing denied.